In an action to compel the removal of a fence on defendants’ real property, allegedly erected and maintained by them in violation of the Building Zone Ordinance and Building Code of the Town of Huntington, plaintiffs, who own real property adjacent to that of defendants, appeal from an order of the Supreme Court, Suffolk County, entered January 4, 1966, which denied their motion for summary judgment pursuant to CPLR 3212. Order affirmed, with $10 costs and disbursements. In our opinion, the affidavits raise a factual issue as to whether plaintiffs sustained special damages entitling them to bring the action (cf. Cord Meyer Development Co. v. Bell Bay Drugs, 25 A D 2d 744 and cases there cited). We pass upon no other question. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.